Citation Nr: 1122804	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lung disability, claimed as a residual of asbestos exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Air Force from October 1959 to October 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for asbestosis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims entitlement to service connection for a lung disability, which he claims was caused by his exposure to asbestos during active service.  Specifically, he claims that he has been diagnosed with asbestosis.  

A review of the record found that further clarification of the circumstances of the Veteran's service, specifically verification of his claims of asbestos exposure therein, and his reports of asbestos exposure, or the lack thereof, postservice is necessary.  There is also a question as to whether the Veteran has a current diagnosis of a lung disorder related to asbestos exposure.  

The Veteran filed his initial claim of service connection [for residuals of asbestos exposure, i.e.] in July 2009, and claimed that during service he was an engine/equipment mechanic and was exposed to asbestos in the course of his duties in his military occupation.  In a May 2010 written statement, he claimed asbestos exposure in service performing duties such as replacing brake shoes.  The evidence shows that during his active duty from October 1959 to October 1963 the Veteran was an Aircraft Ground Equipment Repairman with Ground Power Maintenance.  

After service, from 1964 to at least 1992, the Veteran was employed at Texas Eastman.  A private medical assessment dated in December 1992 relates that the Veteran was seen the prior month for complaints of shortness of breath.   It was noted that the Veteran had exposure to asbestos in the course of his postservice occupation (coming in contact with workers who were removing asbestos from pipes and boilers and replacing it with new insulation).  Pulmonary function studies were interpreted as showing no impairment of breathing function, no restrictive defect, and no obstructive defect.  The provider indicated that based on a chest X-ray which revealed interstitial opacities in the mid and lower lung zones the diagnosis was pulmonary asbestosis.  

Subsequent statements from the Veteran report that the Texas Eastman insulation "was proven to not be asbestos."  He also provided a statement from a co-worker at Texas Eastman, H.H., who identified himself as an insulation installer and inspector at Texas Eastman working in the maintenance department.  H.H. stated that "Texas Eastman stopped using asbestos insulation in the early 1970's."  H.H.'s statement seems to suggest that there was a period of years when the Veteran may have been exposed to asbestos at Texas Eastman:  from 1964, when the Veteran started work at Texas Eastman, until the early 1970's.  Further clarification on this point is necessary.

The RO requested asbestos exposure information.  While service personnel records related to active duty were obtained, no actual narrative from the service department confirmed whether or not the Veteran's duties during service would have exposed him to asbestos.  Moreover, a clear picture of postservice exposure to asbestos has not been obtained, as explained above.  Therefore additional development with respect to the Veteran's asbestos exposure history is required.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

While the December 1992 private record lists a diagnosis of asbestosis, more recent VA treatment records dated in 2001 and 2002 note clear lungs and no shortness of breath and no diagnosis of asbestosis.  VA medical records for the period from 2002 to the present have not been requested or obtained.  This must be done.  Records generated by VA are of record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran has not been afforded a VA Compensation and Pension examination in connection with his claim of service connection for a lung disability.  Such examination should be conducted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Have the Veteran provide (a) documentation (i.e., court records, materials involved in a lawsuit, records from Texas Eastman) to support his statement that the insulation he worked with at Texas Eastman "was proven to not be asbestos"; as well as (2) a complete postservice employment history from his separation from active duty in October 1963 until the present; and (3) any relevant medical treatment records from 1963 to the present (i.e. his medical records while employed at Texas Eastman).  

2.  Contact the service department, or other appropriate authority.  Provide them with copies of all of the Veteran's service personnel records and request that they verify whether the Veteran's duties during service would have exposed him to asbestos.  

3.  Obtain complete copies of all of the Veteran's VA medical treatment records for the period of time prior to December 2001 and from May 2002 to the present.  

4.  Schedule the Veteran for the appropriate VA examination for respiratory system disorders to include obstructive, restrictive, and interstitial disorders.  The report of examination should include a detailed account of all manifestations of lung disorders found to be present.  Ensure that the examiner is informed of the Veteran's correct military history including the dates of active service, branch, and any in-service and/or post-service asbestos exposure as determined by the above development.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Specifically the following tests should be conducted:

* PFTs to include values for FEV-1; FEV-1/FVC; and DLCO (SB).  The examiner should also indicate a narrative interpretation of the test results to indicate the type of ventilatory defect, if any, they represent, and the diagnoses that would be supported.

* High Contrast Chest CT.  The examiner should also indicate a narrative interpretation of the results to indicate the diagnosis of type of respiratory disorder supported by CT evidence.

The examiner is to review the evidence of record and the test results and indicate the diagnoses of any current respiratory disorders present and express an opinion as to the etiology of any disorders diagnosed.  The examiner should indicate:

* If a diagnosis of asbestosis, or other asbestos related disease, is warranted, whether it is at least as likely as not (50 percent or greater probability) that such is related to any asbestos exposure in service i.e., vs. any postservice asbestos exposure shown by the record).  

The report of examination must include a complete rationale for all opinions expressed and must specifically discuss any evidence of record inconsistent with the conclusions reached.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

5.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, they must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6.  Following the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, an appropriate  Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

